Citation Nr: 0805202	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  04-28 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased disability rating for a service-
connected cervical spine disability, currently evaluated as 
20 percent disabling.


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from January 1970 to 
November 1991.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).

Procedural history

In a February 1993 VA rating decision, service connection was 
granted for degenerative joint disease of the cervical spine.  
A 20 percent disability rating was assigned.

On January 20, 2004, the RO received the veteran's claim for 
an increased rating for his service-connected cervical spine 
disability.  In June 2004, the RO denied the veteran's claim 
for a disability rating in excess of 20 percent for the 
service-connected cervical spine disability.  The veteran 
perfected an appeal of that denial.  

In connection with his appeal, the veteran and his spouse 
testified at a videoconference hearing which was chaired by 
the undersigned Veterans Law Judge in January 2006, and 
accepted such hearing in lieu of an in-person hearing before 
a Member of the Board.  See 38 C.F.R. § 20.700(e) (2007).  A 
transcript of the hearing is associated with the veteran's VA 
claims folder, and he was provided with a copy in Mach 2006.

In June 2006, the Board remanded this claim for further 
development.  The VA Appeals Management Center (AMC) 
continued the previous denial of an increased disability 
ratings for the cervical spine disability in a supplemental 
statement of the case (SSOC) issued in September 2007.  This 
issue has been returned to the Board for further appellate 
proceedings.


Issues not on appeal

In its June 2006 decision, the Board denied entitlement to 
restoration of a 100 percent disability rating for residuals 
of prostate cancer, status post prostatectomy.  This issue 
has therefore been resolved.  See 38 C.F.R. § 20.1100 (2007).

In an August 2007 VA rating decision, service connection was 
granted for peripheral neuropathy of the right upper 
extremity, effective November 29, 2006; 
a 10 percent evaluation was assigned.  The veteran has not, 
to the Board's knowledge, expressed dissatisfaction with that 
determination.  Therefore, that issue is not in appellate 
status.


FINDINGS OF FACT

1.  The veteran has limitation of motion of the cervical 
spine that more nearly approximates severe limitation of 
motion.

2.   The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
cervical spine disability, so as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability rating for the 
service-connected cervical spine disability have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2007); 38 C.F.R. § 4.71a, Diagnostic Code 
5290 (2002).

2.  The criteria for referral for the service-connected 
cervical spine disability on an extra-schedular basis are not 
met.  38 C.F.R. § 3.321(b)(1) (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for service-
connected cervical spine disability, which is currently rated 
20 percent disabling.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In June 2006, the Board remanded the claim for the VA AMC to 
obtain medical records from Dr. O. and to schedule the 
veteran for a VA examination.  The claim was then to be 
readjudciated by the agency of original jurisdiction.

The veteran did not authorize the release of records from Dr. 
O.  In November 2006, the veteran underwent a VA examination, 
a report of which has been associated with the veteran's 
claim file.  The case was readjudicated in the September 2007 
SSOC.
 
The Board finds that the RO has complied with the directives 
of the June 2006 remand, to the extent possible.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998) [where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO and the VA AMC informed the veteran of VA's 
duty to assist him in the development of his claim in letters 
sent in February 2004, June 2005, October 2006, and March 
2007, which were specifically intended to address the 
requirements of the VCAA.  The February 2004 and March 2007 
VCAA letters informed the veteran of the evidence necessary 
to establish entitlement to an increased rating.  

In the February 2004 and March 2007 letters, the veteran was 
informed that evidence showing an increase in severity may 
include a statement from his doctor containing the physical 
and clinical findings, the results of any laboratory tests or 
x-rays, and the dates of examinations and tests.  

In the March 2007 letter, the AMC also told the veteran that 
he may submit statements from other individuals who are able 
to describe from their knowledge and personal observations in 
what manner your disability has become worse.  The AMC also 
notified the veteran that he may submit his statement in 
which he completely describes his symptoms, their frequency 
and severity, and other involvement to include additional 
disablement.  

In the March 2007 letter, the AMC informed the veteran that 
the rating for his disability can be changed if there are 
changes in his condition and that depending on the disability 
involved, VA will assign a rating from zero percent to as 
much as 
100 percent.  The AMC stated that VA uses a schedule for 
evaluating disabilities that is published as title 38 Code of 
Federal Regulations, Part 4.  The AMC indicated that in rare 
cases, VA can assign a disability level other than the levels 
found in the schedule for a specific condition if his 
impairment is not adequately covered by the schedule.  The 
AMC indicated that it would consider evidence of the 
following in determining the disability rating: nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment.  

In the March 2007 letter, the AMC further stated that 
examples of evidence that you should tell us about or give to 
us that may affect how we assign a disability evaluation 
include the following: information about on-going treatment 
records, including VA or other Federal treatment records, you 
have not previously told us about; recent Social Security 
determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
your condition affects your ability to work; and statements 
discussing your disability symptoms from people who have 
witnessed how they affect you.  See Vazquez-Flores v. Peake, 
No. 05-0355 (U.S. Vet. App., Jan. 30, 2008).

As discussed below, the veteran is rated under a Diagnostic 
Code that contains criteria necessary for a entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result).  In this case, the 
Diagnostic Code in question pertains to a specific 
measurement of limitation of motion.  The notice letters did 
not provide at least general notice of that requirement.  
However, the essential fairness of the adjudication was not 
affected because the veteran had actual knowledge of what was 
necessary to substantiate his claim.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Actual knowledge 
is established by statements or actions by the claimant or 
the claimant's representative that demonstrate an awareness 
of what was necessary to substantiate his or her claim.  
Vazquez-Flores, slip op. at 12, citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007).  In this case, the veteran 
stated in his March 2005 VA Form 9 "[e]valuation appears to 
be slanted to meet the schedule of ratings and do not 
accurately reflect the condition."  Therefore, the veteran 
had actual knowledge of the schedule of ratings and, thus, 
what was necessary to substantiate his claim.

Accordingly, the veteran was informed of the information and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim to the extent 
necessary to adjudicate his claim.  See Vazquez-Flores, 
supra.

As for the evidence to be provided by the veteran, in the 
VCAA letters, the RO and AMC asked the veteran to identify 
relevant evidence.  The RO and AMC also enclosed VA Form(s) 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs (VA), for medical 
providers, to include Dr. L'H. and Dr. O., that treated him 
for his claimed disability with those letters.

Moreover, in the VCAA letters, the veteran was informed that 
VA would provide a medical examination if VA decides it is 
necessary to make a decision on his claim.  [VA examinations 
were conducted in March 2004 and October 2006.]

In the February 2004 and March 2007 letters, the veteran was 
advised that VA was responsible for getting relevant records 
from any Federal agency, to include records from the 
military, VA medical centers (including private facilities 
where VA authorized treatment), and the Social Security 
Administration.  The veteran was also informed that VA make 
reasonable efforts on his behalf to get relevant records not 
held by a Federal agency, including records from state and 
local governments, private doctors and hospitals, and current 
or former employers.

In the October 2006 and March 2007 VCAA letters, the RO 
specifically told the veteran to send any evidence in his 
possession that pertains to his claim.  This request was open 
ended.  The VCAA letters thus complied with the "give us 
everything you've got" requirement of 38 C.F.R. 
§ 3.159(b)(1) because the letters informed the veteran that 
he could submit or identify evidence other than what was 
specifically requested by VA.   

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claim was initially adjudicated by the RO in June 2004, 
after the February 2004 VCAA letter.  Therefore, the timing 
of the VCAA notice which was given with regard to the four 
elements of 38 U.S.C.A. § 5103 is not at issue as to this 
claim.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (2) and (3) are not at issue as to this 
claim because service connection has already been granted for 
the service-connected disability on appeal.  As explained 
above, the veteran has received proper VCAA notice as to his 
obligations, and those of VA, with respect to current level 
of disability, element (4), in the February 2004 and March 
2007 VCAA letters.  The AMC specifically addressed element 
(5) in the March 2007 VCAA letter.

As for the timing of the notice of the fifth element in 
Dingess/Hartman, the Board again notes that the veteran was 
allowed the opportunity to present evidence and argument in 
response to the March 2007 VCAA letter.  Therefore, the 
essential fairness of the adjudication was not affected.  
The Board accordingly finds that there is no prejudice to the 
veteran in the timing of the VCAA notice as to the fifth 
element in Dingess/Hartman.  See Sanders, supra.  The veteran 
has pointed to no prejudice or due process concerns arising 
out of the timing of the VCAA notice as to the fifth element 
in Dingess/Hartman.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
As has been discussed above, the Board remanded this issue in 
June 2006, and additional evidence was subsequently obtained.

The evidence of record includes private and VA treatment 
records, and reports of VA examinations, which will be 
described below.  The Board finds that all relevant evidence 
necessary for an equitable resolution of these issues has 
been identified and obtained, to the extent possible.

The Board notes that in his January 2004 claim the veteran 
challenged the adequacy of an October 2002 VA examination.  
However, the report of the examination appears to be 
complete, thorough and well reasoned.  It is well established 
that lay persons without medical training, such as the 
veteran, are not competent to comment on medical matters such 
as the adequacy of physical examination.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  In any event, the 
veteran was afforded two VA examinations subsequent to the 
one in October 2002.

As was noted in the Stegall discussion above, the VA AMC 
requested in the October 2006 and March 2007 VCAA letters 
that the veteran authorize the release of records from Dr. O.  
However, the veteran has not authorized the release of 
records for that medical provider.  Similarly, the RO 
requested in the June 2005 letter that the veteran authorize 
the release of records from Dr. L.H, and the veteran did not 
authorize the release of such records.

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
In this case, the veteran has not provided the records he has 
referred to, and he has not authorized VA to obtain those 
records.  To the extent that such records are pertinent to 
his claim and are still not in the record, their absence is 
entirely the responsibility of the veteran.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2007).  He and his spouse testified at a 
videoconference hearing held in January 2006 before the 
undersigned Veterans Law Judge.

Accordingly, the Board will proceed to a decision on the 
merits as the issue on appeal.



Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2007).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.

Specific rating criteria

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court was 
presented with the question of whether it is appropriate to 
apply staged ratings when assigning an increased rating.  In 
answering this question in the affirmative, the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings. 

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that time frame.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  

As noted in the Introduction above, the veteran's most recent 
claim for increased disability rating for his cervical spine 
disability was filed on January 20, 2004.  
In this case, therefore, the relevant time period is from 
January 20, 2003 to the present.  

During the one-year period prior to the date of the veteran's 
claim in January 2004, VA issued revised regulations amending 
the portion of the rating schedule dealing with disorders of 
the spine.  Effective September 26, 2003, VA revised the 
criteria for evaluating general diseases and injuries of the 
spine.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.

Accordingly, the Board will consider the veteran's claim 
under the previous criteria for rating cervical spine 
disabilities that were effective prior to September 26, 2003, 
even though his claim was filed after September 26, 2003.

The veteran's cervical spine disability have been rated by 
the RO under both the former and current schedular criteria.  
The RO had been rating the disability under the old 
Diagnostic Codes 5590 [spine, limitation of motion of, 
cervical] and 5293 [intervertebral disc syndrome].  Starting 
with the June 2004 rating decision, the RO has rated the 
disability under the current general rating formula for 
diseases and injuries of the spine. 

The Board notes that the veteran was provided with the 
amended regulations in a February 2005 statement of the case.  
However, the veteran was not provided with the old criteria 
for limitation of motion of the cervical spine.  However, in 
light of the decision below, which granted the maximum 30 
percent rating under former Diagnostic Code 5290, there is no 
prejudice to the veteran in deciding this appeal based on 
those regulations.  See Bernard v. Brown, 4 Vet. App. 384 
(1993) [when the Board addresses in its decision a question 
that has not been addressed by the RO, it must consider 
whether the veteran has been given adequate notice to respond 
and, if not, whether he has been prejudiced thereby].

The Board will therefore evaluate the veteran's service-
connected cervical spine disability under both the former and 
the current schedular criteria, keeping in mind that the 
revised criteria may not be applied to any time period before 
the effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. 
§ 3.114 (2006); VAOPGCPREC. 3-2000; Green v. Brown, 10 Vet. 
App. 111, 117 (1997).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2007).  [This diagnostic code was not changed in 2003.]

(i.) The former schedular criteria

Under Diagnostic Code 5290, effective prior to September 26, 
2003, severe limitation of motion of the cervical spine 
warranted a 30 percent rating, moderate limitation of motion 
of the cervical spine warranted a 20 percent rating, and 
slight limitation of motion of the cervical spine warranted a 
10 percent rating.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5290 (prior to 
September 26, 2003).

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2007).  
The Board observes that, in general, "slight" is defined as 
"small in amount or extent; not great or intense."  See 
Webster's New World Dictionary, Third College Edition (1988), 
1262.  "Moderate" is generally defined as "of average or 
medium quality, amount, scope, range, etc."  Id. at 871.  
"Severe" is generally defined as "of a great degree: 
serious."  Webster's Ninth New Collegiate Dictionary 1078 
(1990).

(ii.) The current schedular criteria

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (effective from 
September 26, 2003).

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The RO in the past had rated the veteran's cervical spine 
disability under the former Diagnostic Codes 5290 [limitation 
of motion of the cervical spine] and  5293 [intervertebral 
disc syndrome].  In a June 2004 rating decision, however, the 
RO separately rated the orthopedic and neurological 
disabilities associated with the cervical spine disability.  
See 38 C.F.R. § 4.25 (2007); see also Note (1) of the current 
general rating formula for diseases and injuries of the 
spine.  
Neurological deficits in the left and right upper extremities 
each received separate 10 percent disability ratings under 
38 C.F.R. § 4.124a.  The veteran has not expressed 
dissatisfaction with those determinations.
 
The Board agrees with the RO that the orthopedic and 
neurological manifestations of the service-connected cervical 
spine disability should be separately rated.  

The orthopedic component of the service-connected disability 
has been rated under former Diagnostic Codes 5290 [spine, 
limitation of motion of, cervical], and under the current 
general rating formula for diseases and injuries of the 
spine.  Use of former Diagnostic Code 5293 and current 
Diagnostic Code 5243 [intervertebral disc syndrome], which 
rate based on neurological symptomatology, is not 
appropriate, since such would constitute prohibited 
pyramiding.  See 38 C.F.R. § 4.14 (2006); see also Fanning v. 
Brown, 4 Vet. App. 225 (1993) [the evaluation of the same 
disability under various diagnoses is to be avoided].    

The Board therefore finds that the orthopedic component of 
the veteran's cervical spine disability, which is manifested 
by limitation of motion with pain, is more appropriately 
rated under former Diagnostic Code 5290 [limitation of 
motion, cervical spine].  As for the current general schedule 
for rating spinal disabilities, under the current rating 
schedule all disorders of the spine (with the exception of 
intervertebral disc syndrome, which as discussed immediately 
above is not appropriate in this case) are rated under the 
same criteria.  

The Board will discuss both the former and current schedular 
criteria below. 

Specific rating criteria

(i) The former schedular criteria

To warrant an increased rating under the former schedular 
criteria, the evidence must show a severe limitation of 
motion of the cervical spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2002).  For reasons discussed immediately below, 
the Board finds that the medical evidence shows that the 
veteran's limitation of motion of the cervical spine more 
nearly approximates the criteria for severe limitation of 
motion than the criteria for moderate limitation of motion.  
See 38 C.F.R. § 4.7 (2007).

A report of February 2004 private physical examination 
reflects that the veteran had "reasonably good" range of 
motion in his neck.  However, specific range of motion 
testing as to the neck was not provided.

The report of the March 2004 VA examination shows that the 
veteran had zero to 20 degrees of motion in all six planes.  
The Board notes that normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  See 
38 C.F.R. § 4.71a, Plate V (2007).  Therefore, this range of 
motion testing reflects that the veteran had relatively 
little motion in all six planes.

The report of the November 2006 VA examination reveals that 
the veteran had the following range of motion in the cervical 
spine: forward flexion was to 28 degrees; extension was to 22 
degrees; and lateral flexion was to 20 degrees bilaterally.  
Range of motion testing was done for right and left rotation.  
The examiner indicated that the veteran had significant 
limitation of motion in forward flexion, extension, and right 
and left lateral flexion.  

Taken together, the reports show limited motion which may be 
described as severe.  
In addition, motion was limited in all planes.  For these 
reasons, the Board finds that a 30 percent rating may be 
assigned under former Diagnostic Code 5290.

(ii.)  The current schedular criteria

Under the current schedular criteria, to warrant a rating in 
excess of 20 percent, forward flexion must be limited to 15 
degrees or less, or favorable ankylosis of the cervical spine 
must be present.  

It is clear that forward flexion is not limited to 15 degrees 
or less.  As discussed above, the most recent measurement of 
forward flexion of the veteran's neck in November 2006 was 28 
degrees, and the March 2004 examination revealed forward 
flexion of 45 degrees. 

Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  There is no evidence of 
ankylosis in the medical records.  

In short, the two VA examinations show that the veteran had 
forward flexion to at least 20 degrees.  This limitation of 
forward flexion does not warrant a 30 percent rating under 
the current schedular criteria.  Ankylosis is not 
demonstrated.  
Accordingly, a disability rating in excess of 20 percent is 
not warranted under the current schedular criteria.

As was discussed above, former Diagnostic Code 5290 may be 
applied prospectively.  The Board will therefore assign a 30 
percent rating under Diagnostic Code 5290, since this is most 
favorable to the veteran.  

DeLuca considerations

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The currently assigned 30 percent is the maximum rating for 
limitation of motion of the cervical spine under Diagnostic 
Code 5290.  Moreover, 30 percent would be the maximum rating 
under the current schedular criteria, absent ankylosis.  
DeLuca considerations are therefore inapplicable.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997) [if a claimant 
is already receiving the maximum disability rating available 
based on symptomatology that includes limitation of motion, 
it is not necessary to consider whether 38 C.F.R. § 4.40 and 
4.45 are applicable].



Hart considerations

As noted in the Introduction above, the veteran's most recent 
claim for increased disability rating for his cervical spine 
disability was filed on January 20, 2004.  
In this case, therefore, the relevant time period is from 
January 20, 2003 to the present.  The Board has determined 
that a 30 percent disability rating is warranted based on 
severe limitation of motion.  The question to be answered by 
the Board, then, is whether any different rating should be 
assigned for any period from January 2003 to the present.

In essence, the evidence of record, to include the two VA 
examination reports in March 2004 and November 2006, 
indicates that the veteran's service-connected cervical spine 
disability is manifested by severe limitation of motion.  It 
does not appear that the disability has changed appreciably 
during the period under consideration.  Throughout the period 
starting in January 2003, there were no clinical findings 
sufficient to justify the assignment of a higher or lower 
rating.  
In particular, there is no medical evidence for the period 
from January 2003 to February 2004 as to range of motion 
testing of the cervical spine.  Accordingly, staged ratings 
are not appropriate.  

Based on this record, the Board finds that a 30 percent 
disability rating under the old Diagnostic Code 5590 and the 
current general rating formula for diseases and injuries of 
the spine is warranted effective January 20, 2003 for the 
cervical spine disability.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The RO included 38 C.F.R. § 3.321(b)(1) in the August 2005 
SOC, and appears to have considered the regulation in the 
veteran's case.  Accordingly, the Board will address the 
possibility of the assignment of an extraschedular rating for 
the increased disability rating at issue.

The Board has been unable to identify an exceptional or 
unusual disability picture.  The record does not show that 
the veteran has required frequent hospitalizations for his 
cervical spine disability.  Indeed, it does not appear from 
the record that he has been hospitalized at all for that 
disability.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  The 
evidence shows that the veteran has a career in management 
and uses a computer.  There is no indication that he missed 
any work because of his cervical spine disability, and there 
is nothing in the current evidence of record to indicate that 
his cervical spine disability causes any unusual employment 
impairment.  

In short, there is nothing in the record to indicate that the 
cervical spine disability causes impairment with employment 
over and above that which is contemplated in the now assigned 
schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Additional comment

The Board notes that the veteran's argument that a higher 
rating is warranted because a February 2004 private treatment 
record reflects that he is vulnerable to a spinal cord 
injury.  The veteran does not contend that he currently has a 
spinal cord injury, nor does the medical evidence of record 
so indicate.  

Although the Board appreciates the veteran's concern for his 
future health, it is the present level of disability which 
must be rated.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Conclusion 

In summary, for reasons and bases explained above, the Board 
concludes that a 30 percent disability rating is assigned for 
the veteran's service-connected cervical spine disability.  
The appeal is allowed to that extent.






	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an increased disability evaluation of 30 
percent is granted for service-connected cervical spine 
disability, subject to governing regulations concerning the 
payment of monetary benefits.

The 30 percent rating for the service-connected cervical 
spine disability is to be made effective as of January 20, 
2003.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


